Citation Nr: 0302866	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-23 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine with 
right arm radiculopathy and headaches, from May 4, 1995 to 
September 22, 2002.   
 
2. .  Entitlement to a rating in excess of 20 percent for 
neuralgia, right upper radicular group, from September 23, 
2002. 
 
3.  Entitlement to a rating in excess of 10 percent for 
muscle contraction headaches, from September 23, 2002. 
 
4.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the cervical spine, from September 
23, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1996 
rating decision that granted service connection and assigned 
an initial 10 percent evaluation for degenerative disc 
disease of the cervical spine with right arm radiculopathy 
and headaches from May 4, 1995, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  During the pendency 
of the appeal, the 10 percent rating for such was increased 
to 20 percent disabling, effective from May 4, 1995, by 
rating action dated in October 1996.

The Board notes, however, that during the course of this 
appeal, the rating criteria for Diagnostic Code 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 were changed effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002). The notes for the new Diagnostic Code 5293 provide 
that chronic orthopedic and neurologic manifestations 
resulting from intervertebral disc syndrome are to evaluated 
under the most appropriate orthopedic diagnostic codes, and 
that any neurologic disability must be rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  In view of this liberalizing 
regulation, and following VA examinations in July 1998 and 
September 2000 which disclosed both orthopedic and neurologic 
manifestations of the service-connected disability, the RO 
terminated the single diagnostic code of degenerative disc 
disease of the cervical spine with right arm radiculopathy 
and headaches effective September 22, 2002, by rating action 
dated in October 2002.  The prior service-connection 
nomenclature was recharacterized as neuralgia, right upper 
radicular group, muscle contraction headaches, and limitation 
of motion of the cervical spine, respectively rated 20 
percent, 10 percent, and 10 percent disabling, effective from 
September 23, 2002, resulting in higher combined disability 
rating of 40 percent overall.

The veteran has appealed the initial evaluation assigned for 
degenerative disc disease of the cervical spine with right 
arm radiculopathy and headaches.  Therefore, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings). 

The Board observes that in a Report of Contact dated in 
August 1996 the appellant was noted to have presented 
testimony at the RO in May 1996 which was unable to be 
transcribed due to inadequacy of the tape recording.  In 
another Report of Contact dated in August 1996, it was 
indicated that he was contacted and declined another hearing 
before local personnel, but did desire a Travel Board 
hearing.  The veteran was subsequently afforded a personal 
hearing at the RO in July 1997 before the undersigned Member 
of the Board sitting at San Diego, California; the transcript 
of which is of record.

This case was remanded by a decision of the Board dated in 
January 1998.  Development having been completed, the case 
has been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  From May 4, 1995 to September 22, 2002, degenerative disc 
disease of the cervical spine with right arm radiculopathy 
and headaches was primarily manifested by neck pain with 
radicular symptomatology, headaches, and degenerative and 
discogenic changes shown on X-ray, with no more than slight 
limitation of motion on the whole, compatible with no more 
than moderate intervertebral disc syndrome; no objective 
findings of neurologic deficit were indicated.  
 
3.  From September 23, 2002, neuralgia, right upper radicular 
group has been manifested by reported complaints of a 
"pinched nerve" in the neck with pain; the appellant has 
normal neuropathic processes and wholly sensory 
symptomatology with no more than a mild degree of impaired 
function attributable thereto; there is no evidence of 
moderate or severe incomplete paralysis.  
 
4.  From September 23, 2002, muscle contraction headaches 
have been manifested by reported complaints of daily 
headaches which are sometimes prolonged; there is no clinical 
evidence that the veteran has prostrating attacks of 
headaches averaging once a month over past several months, 
and no functional limitations have been attributable thereto. 
 
5.  From September 23, 2002, service-connected cervical spine 
disability has been manifested by complaints of pain and 
stiffness productive of no more than slight limitation of 
motion of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
with right arm radiculopathy and headaches from May 4, 1995 
to September 22, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2002). 
 
2.  The criteria for an initial rating in excess of 20 
percent for neuralgia, right upper radicular group from 
September 23, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 


4.45, 4.71a, Diagnostic Code 5293, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8710 (2002). 
 
3.  The criteria for an initial rating in excess of 10 
percent for muscle contraction headaches from September 23, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2002). 
 
4.  The criteria for an initial rating in excess of 10 
percent for limitation of motion of the cervical spine from 
September 23, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with 
service-connected degenerative disc disease of the cervical 
spine are more severely disabling than reflected by the 
current ratings and that higher disability evaluations are 
warranted.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2002)). 

As evidenced by the March 1996 statement of the case, and the 
October 1996 and October 2002 supplemental statements of the 
case, the veteran has been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denials.  The Board thus finds that he has been given notice 
of the information and evidence needed to substantiate the 
claims, and has been afforded opportunities to submit such 
information and evidence.  Moreover, because, as explained 
below, there is no indication that any existing, potentially 
relevant evidence may be obtained, the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 (2002)).  The duty to notify has thus been 
met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims currently under 
consideration.  The veteran has undergone extensive VA 
examinations during the appeal period.  He presented 
testimony in support of his claim in July 1997, and the case 
was remanded by a decision of the Board dated in January 1998 
for further development.  For the reasons explained in more 
detail below, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on the issues on appeal, and that all 
notification and development action needed to render fair 
determinations on the claims has been accomplished.

The Board thus concludes that adjudication of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's cervical spine disorder was historically rated 
under the provisions of § 4.71a, Diagnostic Code 5293 between 
May 4, 1995 to September 22, 2002.  As noted previously, the 
rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The Board will thus consider 
both the old and new rating criteria in this regard.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 20 percent rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
warranted a 60 percent evaluation.  Id.

Under the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

The veteran's neuralgia, right upper radicular group is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8710.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  The scale for the 
evaluation of injury of the upper radicular nerve group 
(fifth and sixth cervicals) is found in 38 C.F.R. § 4.124a, 
Diagnostic Code 8510.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the major upper extremity.  A 40 percent 
evaluation requires moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8510.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The service-connected muscle contraction headaches are 
ratable by analogy to a migraine disorder.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Limitation of motion of the cervical spine has been rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290 which 
provides that slight limitation of motion warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 30 percent evaluation is 
for assignment for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.


Factual Background 

The veteran underwent VA examination in October 1995 and 
complained of headaches of two to three days' duration every 
two weeks or so.  He related that he had pinched nerves in 
his neck with radiculopathy down the posterior aspect of the 
right arm, as well as decreased range of motion of the neck. 

Upon examination, no postural abnormality or fixed deformity 
was noted.  The trapezii were soft to palpation.  Range of 
motion evaluation of the cervical spine disclosed forward 
flexion to 50 degrees, backward extension to 55 degrees, left 
lateral flexion to 35 degrees, right lateral flexion to 30 
degrees, left rotation to 50 degrees and right rotation to 65 
degrees.  It was reported that there was no objective 
evidence of pain on motion, and no neurological involvement 
was noted.  Radiologic study of the cervical spine revealed 
minimal narrowing at C3-C4 and C6-C7.  Diagnoses of chronic 
cervical strain, and degenerative disc disease of the spine 
with radiculopathy down the posterior arm were rendered.

The appellant was afforded additional VA examination in 
September 1996 and had subjective complaints that included 
many episodes of neck stiffness which he stated he had to 
"pop" so that it functioned properly.  He said that he 
experienced  headaches with pain radiating to the top of his 
head, particularly when his neck was stiff.  The veteran 
stated that he had to take three to four aspirins and 
Ibuprofen tablets a day, and that he was not sure that this 
helped.  He said that physical therapy in the past did not 
alleviate his symptoms, but that chiropractic manipulation 
had helped to some extent.  

Upon physical examination, it was reported that the veteran 
was asymptomatic with full range of cervical motion and a 
normal neurological evaluation.  Following examination, 
diagnoses of status post whiplash injury to neck, chronic 
daily neck pain and headaches which were questionably related 
to tension or analgesic, and intermittent right ulnar 
neuropathy when playing basketball were rendered.  

By rating action dated in October 1996, the initial 10 
percent evaluation for the service-connected degenerative 
disc disease of the cervical spine with right arm 
radiculopathy and headaches was increased to 20 percent 
disabling.  

The veteran presented testimony upon personal hearing on 
appeal in July 1997 to the effect that he had "crooks" and 
a catching sensation in his neck making it hard to turn or 
move.  He said he had some degree of dull neck pain all the 
time, and had a feeling that the joint needed to be snapped 
or popped for relief.  The appellant testified that he had 
difficulty sleeping because he could not find a comfortable 
position due to neck discomfort, and said that he felt the 
neck was causing other problems because of the way he had to 
hold it. 

The veteran related that he had been seeing a chiropractor 
for the past four months, and said that prior to such he had 
learned to pop or manipulate the neck to relieve his 
symptoms.  He said that this sometimes caused neck discomfort 
to be bearable, but that he still could not work the way he 
wanted to, and that this was holding him back in his job as a 
realtor.  He stated that he had to guard his neck movements 
and was careful how he turned his head, and that he had a 
numbing pain which radiated into his right arm which came on 
by itself and sometimes with activity.  He related that he 
had daily headaches with pressure which were really bad at 
least twice a week, and took lots of aspirin and Ibuprofen to 
relieve headache pain as well as his other joint symptoms.  
The veteran denied lack of strength, spasms, and decrease in 
function of the right upper extremity.

Clinical notes were received from the veteran's chiropractor 
showing treatment between April and June 1997 for complaints 
which included radiating pain to the right upper extremity, 
pain in the right shoulder, a pinched nerve in the neck, 
stiff neck, and a pins and needles sensation in the right 
hand fingers.

Pursuant to Board remand of December 1998, the veteran 
underwent an examination for the VA by an orthopedic surgeon.  
History was rendered to the effect that he developed neck 
pain after a head-on motor vehicle accident in 1990.  The 
appellant related that he had received chiropractic treatment 
after service and had seen a VA orthopedic surgeon on one 
occasion who had recommended no surgery.  His current 
complaints included the sensation of a 'metal rod in my neck' 
and flare-ups of severe pain once a month, precipitated by 
working a long day, which were alleviated by rest.  He 
related that he had right upper extremity pain radiating to 
the level of the elbow, but no pain or tingling in the 
fingers.  It was reported that one of the veteran's current 
activities was working out with free weights.  The examiner 
indicated that the claims folder was reviewed. 

Upon physical examination of the cervical spine, it was 
reported that there was no evidence of paravertebral spasm, 
but that tenderness was elicited.  Flexion, extension, right 
rotation and left rotation were to 45 degrees, 10 degrees, 80 
degrees and 80 degrees, respectively.  There was no evidence 
of pain or limitation of motion of either shoulder related to 
the cervical spine or on range of motion.  No postural or 
back musculature abnormality was noted.  No neurological 
abnormality was elicited.  Upper extremity motor strength was 
5/5 in all muscle groups.  Sensation was equal in the both 
upper extremities.  Following examination, a diagnosis of 
cervical musculoligamentous sprain/strain, resolved, was 
rendered.  The examiner commented that the diagnosis was 
supported on the basis of an essentially normal cervical 
spine range of motion without pain.  It was noted that there 
was no evidence of neurologic involvement in either of the 
upper extremities and that cervical radiographs showed no 
evidence of fracture, ligamentous instability or step-off.  
It was observed that the radiograph did show some mild 
degenerative changes consistent with the veteran's age.  The 
examiner added that there was no evidence of functional 
limitations at that time.

The veteran underwent a neurologic examination for the VA in 
September 2000.  It was noted that the claims folder was 
reviewed and medical and background history was chronicled.  
It was reported that the veteran's current complaints were 
intermittent pain primarily in the left paracervical muscles 
which tended to occur with activities such as twisting and 
shooting baskets with his son.  The veteran stated that he 
experienced occasional radiation of pain to the right triceps 
as well as some tingling in the fingers playing basketball.  
He related that he developed occipital headaches two or three 
times a week which were not associated with nausea, vomiting 
or scotomatous phenomena.  It was noted that his current 
medication was Motrin as needed.  

Upon examination of the cervical spine, some minimal 
tenderness was elicited to palpation over the left 
paracervical muscles.  There were no paracervical muscle 
spasms.  It was reported that flexion of the neck was full at 
65 degrees with pain indicated at 60 degrees and throughout.  
Extension was to 50 degrees with pain at 45 degrees.  Right 
and left lateral flexion was to 40 degrees with pain at 35 
degrees, and right and left rotation was to 80 degrees with 
pain at 75 degrees.  It was noted that range of motion of the 
cervical spine was affected by pain at the extremes of 
motion, but that there was no fatigue, weakness, 
incoordination or lack of endurance.  

The veteran's gait was observed to be normal.  There was 
normal tone in the upper extremities.  No fasciculation or 
atrophy was noted.  Upper extremity strength was 5/5 and 
symmetrical.  Sensation was intact to pinprick, soft touch, 
position, vibration and stereognosis.  The biceps, triceps 
and brachioradialis jerks were 2/4 and symmetrical.  The knee 
and ankle jerks were 2/4 and symmetrical.  An X-ray of the 
cervical spine was interpreted as showing degenerative 
changes at C6 and straightening of the normal passive 
cervical lordosis consistent with skeletal muscle spasm.  
Magnetic Resonance Imaging (MRI) of the cervical spine 
revealed degenerative disc disease at C6-C7 with endplate 
spurring at that level causing moderate narrowing of both 
foramina.  Diagnoses of degenerative disc disease of the 
cervical spine at C6-C7 with right arm radiculopathy were 
rendered.

The examiner commented that the veteran had some radicular 
symptomatology consisting of radiation of pain into the right 
triceps and that this was consistent with degenerative disc 
disease at the C6-C7 level.  It was noted, however, that 
current examination did not reveal evidence of an active 
process.  The examiner stated that the veteran had muscle 
contraction headaches related to his neck injury but were not 
associated with functional limitations.  It was also related 
that while there may have been some functional limitations 
from an orthopedic standpoint, there were no current 
objective factors that indicated any functional limitations 
neurologically.  The examiner stated that given the veteran's 
subjective complaints of pain radiating to the right triceps, 
he could frequently, but not continuously push and pull, and 
was capable of operating hand controls.  It was found that he 
would have difficulty using heavy tools, but could perform 
unrestricted simple gripping and distal fine movements with 
the right fingers.  It was added that there were no objective 
indications of the extent of his reported pain in the 
cervical spine, and that the current neurologic examination 
did not reveal evidence of an active radiculopathy that would 
warrant further functional limitations due to pain. 

As noted previously, by rating action dated in October 2002, 
the RO terminated the single diagnostic code of degenerative 
disc disease of the cervical spine with right arm 
radiculopathy, and recharacterized the service connected 
disability as neuralgia, right upper radicular group, muscle 
contraction headaches, and limitation of motion of the 
cervical spine, respectively rated 20 percent, 10 percent, 
and 10 percent disabling, all effective from September 23, 
2002.

Legal Analysis

1.  Evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine with right arm radiculopathy 
and headaches from May 4, 1995 to September 22, 2002.

The Board observes in this instance that the veteran's 
service-connected cervical spine disorder has been primarily 
characterized by complaints of neck pain and stiffness, 
headaches, some decreased neck motion, and radicular 
symptomatology to varying degrees, as well clinical findings 
of mild to moderate degenerative and discogenic changes on X-
ray.  

The Board has carefully considered the totality of the 
evidence relating to the service-connected cervical spine 
disability in conjunction with the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, to include in light of functional 
impairment which may be attributed thereto with respect to 
the holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  
The evidence between May 4, 1995 to September 22, 2002 
reflects that range of motion of the neck was shown to be 
substantially full each time the appellant was examined by 
and for the VA on multiple occasions between 1995 and 1998, 
and reflexes were reported to be intact.  The record reflects 
that although an MRI in September 2000 revealed a more 
involved cervical spine process than earlier diagnostic 
studies, the clinical findings on the whole did not indicate 
more than a moderate degree of pathology in this regard.  It 
is noted that the veteran was not prescribed any medication, 
although he reported taking a great deal of over-the-counter 
medication.  It appears that he did not have any significant 
medical follow-up in this regard during that time, and that 
cervical spine symptoms did not substantially affect his 
duties as a realtor, despite assertions to the contrary.  

The Board thus finds that the veteran did not exhibit any 
persistent symptoms compatible with more than moderate 
intervertebral disc syndrome when evaluated between May 4, 
1995 and September 22, 2002.  Although there were diagnostic 
findings of degenerative disc disease, and he had subjective 
neurological complaints at various times, to include some 
numbness, radiculopathy and tingling in the right hand 
fingers, no neurologic deficit was clinically indicated.  The 
appellant appears to have had relatively stable cervical 
spine function during that time despite some reported pain, 
reduction in range of motion and radiating symptoms.  Indeed, 
upon personal hearing in July 1997, he unequivocally denied 
any right arm dysfunction, and this was essentially 
corroborated on successive VA examination.  No weakness or 
fatigability in this regard was reported and it was clearly 
indicated that no neurologic dysfunction could be objectively 
confirmed.  On most recent VA neurologic examination in 
September 2000, the examiner clearly stated that the veteran 
had no active radiculopathy, or functional limitations from 
his reported headaches and from a neurologic standpoint.  The 
Board thus concludes that upon review of the clinical record 
with respect to Fenderson, that the 20 percent disability 
evaluation for degenerative disc disease of the cervical 
spine with right arm radiculopathy and headaches from May 4, 
1995 to September 22, 2002 which was assigned from the date 
of service discharge, was appropriate in light of the 
analysis noted above.  

2.  Evaluation in excess of 20 percent for neuralgia, right 
upper radicular group from September 23, 2002.

Following a thorough review of the record, the Board finds 
that a rating in excess of 20 percent is not warranted for 
the veteran's neuralgia of the right upper radicular group 
from September 23, 2002, as there is no evidence of moderate 
or severe incomplete paralysis, complete paralysis, or 
moderate or severe neuralgia or neuritis.  VA examination has 
indicated a normal neuropathic process, and there is no 
private medical evidence to the contrary.  The veteran's 
muscle strength and reflexes of the right upper extremity 
have been reported to be normal.  No sensory disturbance or 
decreased sensation has been elicited upon any examination.  
When all clinical factors are considered, the medical 
evidence of record demonstrates symptomatology in this regard 
that is substantially subjective, with no more than a mild 
degree of cervical spine and right arm dysfunction 
attributable to a nerve process.  The veteran's complaints 
relating to a pinched nerve in the neck, intermittent 
numbness, and rare tingling in the right hand fingers are 
thus found to be adequately compensated for by the 20 percent 
disability evaluation which has been established in this 
regard.  

As to the new Diagnostic Code 5293, it is questionable 
whether during any recent 12-month period there have been any 
"incapacitating episodes" associated with the cervical spine 
as defined by the regulation, as it is not demonstrated that 
any ongoing treatment has been sought in this regard.  In 
view of such, it may be concluded that any such 
incapacitating episodes associated with the service-connected 
disability have not totaled at least four weeks, and would 
not support a 40 percent rating in this respect.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  The Board thus finds that based on current 
clinical findings, a rating in excess of 20 percent for 
neuralgia, right upper radicular group must be denied.



3.  Evaluation in excess of 10 percent for muscle contraction 
headaches from September 23, 2002.

After review of the clinical evidence, the Board finds that a 
rating in excess of 10 percent is unavailable under 
Diagnostic Code 8100 from September 23, 2002, as there is no 
evidence of prostrating attacks of headaches averaging once a 
month for the last several months.  (It is noted that this 
code is for migraine headaches, and that migraine headaches 
have not been diagnosed in this case.)  Although the veteran 
complains of daily headaches that are sometimes prolonged, it 
appears that he has been able to manage his symptoms with 
over-the-counter medication, as there is no evidence that any 
medication has been prescribed for him, or any showing that 
he receives any ongoing treatment for such symptoms.  On most 
recent VA neurological examination in September 2000, the 
examiner stated that the veteran had no functional 
limitations from the standpoint of his reported headaches.  
Moreover, there is no other clinical showing that the 
headaches complained of are prostrating as would be required 
for a 30 percent evaluation under Diagnostic Code 8100.  In 
sum, the symptoms associated with the service-connected 
muscle contraction headaches do not meet the criteria for an 
increased rating in this regard.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

4.  Evaluation in excess of 10 percent for limitation of 
motion of the cervical spine from September 23, 2002.

A review of the clinical evidence with respect to the 
service-connected neck disability reveals that the veteran 
has some degenerative and discogenic changes of the cervical 
spine on X-ray, and some loss of motion and tenderness have 
been indicated.  The veteran complains of neck pain and 
stiffness, and states that his activities have been affected 
as a result thereof.  The Board notes in this instance, 
however, that the veteran has been shown to have full flexion 
and rotation of the cervical spine on all occasions that he 
has been examined during the appeal period, with only a 
slight reduction in extension and lateral flexion at those 
times.  No neck spasm has been documented or reported.  The 
Board thus finds that even when additionally considering any 
functional impairment due to pain, no more than slight 
limitation of motion of the cervical spine has been 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
The Board thus concludes that the current 10 percent 
disability rating adequately contemplates any and all 
demonstrated loss of motion, degenerative changes and 
reported complaints of pain of the cervical spine from 
September 23, 2002.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Under the 
circumstances, this appeal must also be denied.

Conclusion 

The Board additionally finds that there is no showing that 
the symptomatology associated with the service-connected 
disabilities under consideration above reflects such 
exceptional or unusual disability pictures as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disabilities 
are not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the conditions are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claims to the RO for the procedural actions outlined in 38 
C.F.R. §  3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above, the Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeals.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine with right arm 
radiculopathy and headaches from May 4, 1995 to September 22, 
2002 is denied. 
 
A rating in excess of 20 percent for neuralgia, right upper 
radicular group from September 23, 2002 is denied. 
 
A rating in excess of 10 percent for muscle contraction 
headaches from September 23, 2002 is denied. 
 
A rating in excess of 10 percent for limitation of motion of 
the cervical spine from September 23, 2002 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

